The defendant appealed1 from his conviction, in a single trial, of the following crimes: two counts of robbery in the first degree in violation of General Statutes 53a-134(a)(2); one count of possession of a sawed-off shotgun in violation of General Statutes53a-2 11; one count of assault in the third degree in violation of General Statutes 53a-61; one count of robbery in the first degree in violation of General Statutes53a-134(a)(3); and one count of kidnapping in the second degree in violation of General Statutes53a-94.2 The first two robbery convictions and the *Page 699 
conviction for possession of a sawed-off shotgun arise from an armed robbery at a package store in Middletown at 1:20 p.m. on March 1, 1978. The third robbery conviction, the conviction of assault and the conviction of kidnapping arise from an assault on and the robbery and kidnapping of a victim at his home in Middletown at about 8:15 p.m. of that same day.
The first set of convictions involves evidence from which the jury could have found the following facts. At about 1:20 p.m. on March 1, 1978, the defendant, armed with a sawed-off shotgun, with two accomplices robbed two victims at a package store in Middletown. This robbery was immediately followed by an automobile chase of the defendant and his accomplices by the police. This chase was interrupted by the following confrontation. The defendant had stopped his car due to a collision. A police officer had left his cruiser and was walking toward the defendant's car with his gun drawn. The defendant then drove his car past the officer, who jumped from its path, fired at the defendant's fleeing car and resumed the chase in his cruiser.3 A few minutes later the police found the car abandoned nearby, with the shotgun and some of the money from the robbery. The accomplices were discovered almost immediately, both within one quarter of a mile from the abandoned car.4
The second set of convictions involves evidence from which the jury could have found the following facts. The victim, 93 years old, lived in Middletown within three quarters of a mile from where the defendant and his accomplices abandoned their car. At about 8:15 p.m. on that same day, the victim went to the cellar of his home, where the defendant, who had broken in, was hiding. The defendant hit the victim on the head with *Page 700 
a hammer; took his wallet; tied his legs with ropes; hit him again repeatedly on the head with the hammer; placed a chopping block on his chest, cracking three of his ribs; threw kerosene and oil into his eyes; pulled the victim, still tied at his legs, into a cold storage room and shut the door; and went upstairs, where he took more cash and some rings of the victim. The victim managed to untie himself and leave the cellar. When he went outside to summon help, the defendant was there and hit the victim again on his head with the hammer. The defendant left the victim in the snow and went back into the house. The victim crawled back into the cellar and eventually the defendant left the house. At about 10 p.m. the defendant was hitchhiking out of town about one quarter of a mile from the victim's house when he was picked up by a police officer. The defendant was in possession of the victim's social security card.
The defendant's principal defense at the trial was lack of mental capacity, or insanity, under General Statutes53a-13.5 Two experts testified on his behalf. Lee David Brauer, a psychiatrist, testified to the effect that the defendant was borderline psychotic, paranoid and delusional, and that his mental illness rendered him unable to conform his conduct to the law. David Fitzgibbons, a psychologist, testified to the effect that the defendant was chronic paranoid schizophrenic, and that the confrontation with the police officer caused him to lose control of himself. In rebuttal the state offered Mehadin Arefeh, a psychiatrist, who testified to the effect that *Page 701 
the defendant was not mentally ill and could conform his conduct to the requirements of the law.
The defendant's appeal raises three grounds. We find no error.
The defendant's principal claim is that the court erred in its charge to the jury on the issue of mental capacity under General Statutes (Rev. to 1977) 53a-13. The charge is quoted in full in the footnote, with the challenged portion in italics.6 *Page 702 
Because the defendant neither filed a request to charge nor took an exception to the charge as given, in order to review this claim under the Evans bypass doctrine we must first determine whether the charge raises a question of constitutional dimension and, if so, whether the claim has merit. State v. Kurvin, 186 Conn. 555,557, 442 A.2d 1327 (1982); State v. Evans, 165 Conn. 61,70, 327 A.2d 576 (1973). "The state was obligated *Page 703 
to prove every essential element of the crime[s,], including, upon challenge, the defendant's sanity. State v. Ontra, 178 Conn. 480, 486, 423 A.2d 134 (1979). The charge improperly injected into this issue the element of the defendant's capacity to distinguish right from wrong. See footnote 2, supra; see also State v. Toste, 178 Conn. 626, 424 A.2d 293 (1979). The state's evidence of the defendant's commission of the crimes was not contradicted, and the defendant introduced without limitation, through his psychiatric witnesses, evidence of his presence at the package store and in the elderly victim's cellar. Thus, as both the state and the defendant agree, the only real issue in the case was the defendant's mental capacity. Under these circumstances, we conclude that the injection of the right-wrong test into the essential element of the defendant's mental capacity was of constitutional dimension. We therefore consider the merits of the defendant's constitutional claim.
It is clear that the inclusion in the charge of the challenged language, which involved the abandoned M'Naghten test, was error. State v. Jones, 193 Conn. 70,85, 475 A.2d 1087 (1984); State v. McCall, 187 Conn. 73,86-87, 444 A.2d 896 (1982); State v. Toste, supra, 632-33. This is particularly true in view of No. 336 of the 1967 Public Acts, which, as General Statutes (Rev. to 1968) 54-82a, was the statutory predecessor of General Statutes 53a-13. Section 2 of that public act provided that "[t]ests of insanity previously used in criminal cases are hereby abolished."
This does not end our inquiry. We must still determine whether the error was reversible. "An error of constitutional dimension in the instructions in a criminal case is reversible error when it is reasonably possible that the jury were misled by the instructions." State v. Kurvin, supra, 572 (Speziale, C. J., dissenting); see also the majority opinion in State v. Kurvin, supra, *Page 704 
558-66. "The scope of appellate review of [a claim under the Evans exception] is, however, limited by virtue of its constitutional origin." State v. McCalpine,190 Conn. 822, 828, 463 A.2d 545 (1983). That scope is confined to ascertaining not "whether the ruling or instruction was undesirable, erroneous, or even universally condemned but rather whether when reviewed in the context of the entire trial it violated" the defendant's fundamental rights under the fourteenth amendment to the United States constitution or article first, 8
of the Connecticut constitution. State v. Kurvin, supra, 565. "Due process seeks to assure a defendant a fair trial, not a perfect one." Id. Thus, the Evans bypass is not aimed at errors of law which, by traditional analysis, would merely be deemed harmful; rather it "is designed to protect fundamental constitutional rights . . . ." Id., 566.
State v. Kurvin, supra, makes clear that, in reviewing such a claim, we must balance "two concepts which if not mutually exclusive at least appear to lead us in opposite directions." Id., 561. The first is that a claimed error involving an essential element of the crime "must be examined . . . in a constitutional penumbra. "Id. This involves an inquiry into whether the error had substantial influence on the result. Id., 562. The second is that, "absent real rather than abstract constitutional violations criminal prosecutions should, at some point, be laid to rest." Id., 563. This involves several related notions: that rarely will an improper instruction, which was not so obviously prejudicial that the defendant himself disregarded it, justify reversal of a criminal conviction; that requiring such claims of error to be made at trial has the salutary purposes of permitting their correction before it is too late, and of avoiding subjecting an accused to needless multiple prosecutions, which is not in the public interest and which contributes to the economic waste and court congestion caused by *Page 705 
unnecessary trials; and that such a requirement discourages trial by ambuscade and avoids transforming criminal trials into games of chance. Id., 563-66.
Furthermore, and most significant for this case, Kurvin makes clear that, in deciding whether an error of constitutional dimension in a charge is reversible, the charge "is not to be examined in a vacuum. Rather, it is to be viewed in the context of the factual issues raised at the trial." Id., 558. We must "`view the charge itself as part of the whole trial.' United States v. Park,421 U.S. 658, 674, 95 S.Ct. 1903, 44 L.Ed.2d 489 (1975)." State v. Kurvin, supra, 563. "Whether a charge is possibly misleading depends on the substance rather than the form of what is said." Id., 565. We must examine the issue or issues before the jury, including what was undisputed, and examine the charge "in view of the factual posture of the case." Id., 569.
Applying these principles to this charge, we conclude that the error was not reversible because, in view of the factual posture of the case, it is not reasonably possible that the jury was misled.
The defendant points to two sentences in the charge which he claims misled the jury. The first is as follows: "The definition of insanity, or lack of capacity, would include a mind which is either so naturally weak or so impaired by disease or otherwise as to make its possessor incapable of distinguishing right from wrong." See footnote 6, supra. This was a shortened version of our prior law, derived from M'Naghten's Case, 8 Eng. Rep. 718 (1843). See State v. Toste, supra, 630. This aspect of the prior law stated the cognitive, as opposed to the volitional, element of the insanity defense. The cognitive element of the prior insanity defense was replaced by that part of General Statutes (Rev. to 1977)53a-13 which asks whether the defendant" `lacked substantial capacity . . . to appreciate the wrongfulness *Page 706 
of his conduct. . . .'" Id., 632. Thus, while both the prior case law and the current statutory law involve an inquiry into the defendant's perception of wrongfulness, the statutory test is less stringent. Id. In this case however, the cognitive element of the insanity defense was not in issue in any way. The testimony of the defendant's experts, Brauer and Fitzgibbons, which consumes 233 pages of transcript, is bereft of any inkling that he did not appreciate the wrongfulness of his conduct. Indeed, the entire thrust of their testimony was that he was mentally ill and that he could not conform his conduct to the requirements of law. Thus, their evidence led only to an inquiry into the volitional element of the defense. The testimony of the state's expert, Arafeh, which consumed 24 pages of transcript, was almost entirely devoted to whether the defendant was mentally ill within the meaning of General Statutes53a-13. The only reference to the cognitive aspect of the insanity defense came in the following question and answer: "Q. [by the state's attorney] Doctor, on the basis of your examination, your training and experience, and the interview that you conducted, the various data that you had to work with, do you have an opinion as to whether or not on March 1, 1978, Mr. Torrence was as a result of mental disease or defect lacking substantial capacity to either appreciate the wrongfulness of his conduct or to conform his conduct to the requirements of the law? A. I found no evidence that Mr. Torrence is unable to understand the difference between right and wrong. I found no evidence that because of a mental illness he is unable to conform his conduct to the requirements of the law." It is clear that, in stating that he found no evidence of the defendant's inability to distinguish right from wrong, Arafeh was answering that part of the question asking, in the statutory language, whether the defendant lacked capacity to appreciate the wrongfulness of his conduct. The answer was not literally responsive to the form of the *Page 707 
question and threatened to pour the wine of old case law into the new statutory bottle. We must conclude, however, that the jury heard it, not in isolation, but essentially as a negative answer to the properly phrased question. This one sentence, moreover, is the only reference, in a total of 275 pages of testimony from three experts, relating to the cognitive aspect of the insanity defense. We note, furthermore, that the defendant did not ask that the response be stricken, a fact that we cannot ignore. See State v. Kurvin, supra, 563-64. Under these circumstances, we cannot conclude that it is reasonably possible that the jury was misled.
The second sentence to which the defendant points is as follows: "It would not include a mind which, while weak or incapable in some measure, is still sound enough to make an essential choice in the course of conduct." See footnote 6, supra. This does refer to the volitional element of the defense. The defendant argues that, because the use of this sentence has in other cases been followed by language incorporating the abandoned irresistible impulse test, which was the volitional element of the prior law; see State v. Toste, supra, 630-31; the trial court improperly injected that test into this case. We disagree. Nowhere does there appear any reference to the notion of irresistible impulse. The jury was properly told twice before and once after this challenged sentence that the test was whether the defendant lacked substantial capacity to conform his conduct to the requirements of the law. Due process is not concerned with claims of error which appear only "upon microscopic examination of the trial record." State v. Kurvin, supra, 564. Assuming arguendo that it was erroneous to include this rather innocuous language, we conclude that it is not reasonably possible that the jury was misled by it. *Page 708 
                                   II
The defendant's remaining claims of error require little discussion. He argues that it was error to deny his pretrial motion to sever the trial of the first set of offenses from that of the second. It is clear that the two sets of charges, connected by that charge arising out of the chase, involve a continuum of criminal conduct albeit separated by several hours; that there is no showing of the likelihood of confusion between the two; that some of the evidence of the second set would have been admissible on the first as evidence of hiding and flight bearing on consciousness of guilt; and that some of the evidence of the defendant's defense of insanity on the second set was related to the first.7 The defendant has not borne his heavy burden of showing a manifest abuse of discretion in denying severance. State v. King, 187 Conn. 292, 302, 445 A.2d 901 (1982).
The defendant's final claim is that there was not sufficient evidence of an abduction; see General Statutes53a-94(a); to support the conviction of kidnapping. We disagree. There is neither "any time requirement for the restraint, nor any distance requirement for the asportation to constitute the crime of kidnapping." State v. Chetcuti, 173 Conn. 165, 170, 377 A.2d 263
(1977). The defendant's conduct toward the kidnapping victim here was sufficient to support his conviction under the statute. See State v. Bell, 188 Conn. 406, 416,450 A.2d 356 (1982).
  There is no error.
In this opinion the other judges concurred.